DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/08/2022 has been entered.
Applicant's amendment and response received 04/08/2022, responding to the 02/07/2022 Office Action provided in the rejections of claims 1-21, wherein at least independent claims 1, 11, 16 and 21 have been amended.  Claims 1-20 are allowed and claim 21 remain pending in the application; which has been fully considered by the Examiner.
Allowable Subject Matter

3.	Claims 1-20, wherein the cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, receiving, by a blockchain node in a blockchain network, a transaction for creating a smart contract, wherein the transaction comprises a machine code of the smart contract, and the machine code of the smart contract is obtained by Ahead of Time (AoT) compilation of a bytecode of the smart contract in a first trusted execution environment (TEE); determining, by the blockchain node, that compilation of the smart contract that compiles the bytecode of the smart contract to the machine code of the smart contract is  performed in a trusted TEE; which indicates that the machine code of the smart contract is trusted; and in response to determining that the machine code of the smart contract is obtained by the trusted TEE, completing, by the blockchain node, a deployment of the smart contract. The art of record does not expressly disclose such features.
Double Patenting

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5.	Claims 1-3, 8-12, 16-17 and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, and 6-8 of copending application no 17/355411. Although the conflicting claims are not identical, they are not patentably distinct from each other because limitations in one claim can obviously be applicable in the corresponding claim. 
The following tables show demonstrates the reason for the rejection:
17/357179
17/355411
1. A computer-implemented method, comprising:
receiving, by a blockchain node in a blockchain network, a transaction for creating a smart contract, wherein the transaction comprises a machine code of the smart contract, and 

the machine code of the smart contract is obtained by Ahead of Time (AoT) compilation of a bytecode of the smart contract in a first trusted execution environment (TEE);


determining, by the blockchain node, that the machine code of the smart contract is obtained in a trusted TEE;  which indicates that the machine code of the smart contract is trusted; and



in response to determining that the machine code of the smart contract is obtained by the trusted TEE, completing, by the blockchain node, a deployment of the smart contract.

1. A computer-implemented method, comprising:
receiving, by a blockchain node in a blockchain network, a transaction for creating a smart contract, wherein the transaction comprises 1) machine codes of the smart contract that are compiled by a compilation service provider using Ahead of Time (AoT) compilation on bytecodes of the smart contract, and ii) a signature of the compilation service provider performing the AoT compilation;



determining, by the blockchain node, that the compilation service provider performing the AoT compilation of the smart contract is trusted based on the identification result verifying; 



in response to determining that the compilation service provider is trusted, completing, by the blockchain node, a deployment of the smart contract based on the machine codes of the smart contract.

2. The computer-implemented method of claim 1, whereinthe AoT compilation of the bytecode of the smart contract comprises:
performing an optimization in a process of the AoT compilation of the bytecode of the smart contract.

2. The computer-implemented method of claim 1, whereinthe AoT compilation on the bytecodes of the smart contract comprises:
performing an optimization in a process of performing the AoT compilation on the bytecodes of the smart contract.

3. The computer-implemented method of claim 1, whereinthe first TEE is deployed on any one of: a client device that submits the transaction, any blockchain node in the blockchain network, or a third-party server different from the client device and the blockchain node.

3. The computer-implemented method of claim 1, wherein compilation service provider comprises any of: a client device that submits the transaction, any blockchain node in the blockchain network, or a third-party server different from the client device and the any blockchain node.

8. The computer-implemented method of claim 7, whereininvoking, by the blockchain node, the system contract comprises:
reading, by the blockchain node, a contract address of the system contract from the transaction; and

invoking, by the blockchain node, the system contract based on the contract address.
6. The computer-implemented method of claim 5, whereininvoking, by the blockchain node, the system contract comprises:
reading, by the blockchain node, a contract address of the system contract from the transaction; and

invoking, by the blockchain node, the system contract based on the contract address.

9. The computer-implemented method of claim 7, wherein invoking, by the blockchain node, the system contract comprises:
in response to determining that a transaction type of the transaction is a contract deployment type, invoking, by the blockchain node, the system contract based on a contract address of the system contract defined in a chain code of the blockchain node.
7. The computer-implemented method of claim 5, wherein invoking, by the blockchain node, the system contract comprises: determining, by the blockchain node, that a type of the transaction is a contract deployment type; and in response to determining that the type of the transaction is the contract deployment type, invoking, by the blockchain node, the system contract according to a contract address of the system contract defined in chain codes of the blockchain node.

10. The computer-implemented method of claim 7, whereinthe system contract is deployed in a genesis block; or, a management authority of the system contract is a blockchain administrator
8. The computer-implemented method of claim 5, whereinthe system contract is deployed in a genesis block.

11. A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:
receiving, by a blockchain node in a blockchain network, a transaction for creating a smart contract, wherein
the transaction comprises a machine code of the smart contract, and the machine code of the smart contract is obtained by Ahead of Time (AoT) compilation of a bytecode of the smart contract in a first trusted execution environment (TEE);


determining, by the blockchain node, that the machine code of the smart contract is obtained in a trusted TEE; which indicates that the machine code of the smart contract is trusted; and

in response to determining that the machine code of the smart contract is obtained by the trusted TEE, completing, by the blockchain node, a deployment of the smart contract.
1. A computer-implemented method, comprising:
receiving, by a blockchain node in a blockchain network, a transaction for creating a smart contract, wherein 


the transaction comprises 1) machine codes of the smart contract that are compiled by a compilation service provider using Ahead of Time (AoT) compilation on bytecodes of the smart contract, and ii) a signature of the compilation service provider;


determining, by the blockchain node, that the compilation service provider performing the AoT compilation of the smart contract is trusted based on the identification result verifying; 

in response to determining that the compilation service provider is trusted, completing, by the blockchain node, a deployment of the smart contract based on the machine codes of the smart contract.

12. The non-transitory, computer-readable medium of claim 11, whereinthe first TEE is deployed on any one of: 
a client device that submits the transaction, any blockchain node in the blockchain network, or a third-party server different from the client device and the blockchain node
3. The computer-implemented method of claim 1, wherein compilation service provider comprises any of: a client device that submits the transaction, any blockchain node in the blockchain network, or a third-party server different from the client device and the any blockchain node.
16. A computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising:

receiving, by a blockchain node in a blockchain network, a transaction for creating a smart contract, wherein the transaction comprises a machine code of the smart contract, and 

the machine code of the smart contract is obtained by Ahead of Time (AoT) compilation of a bytecode of the smart contract in a first trusted execution environment (TEE);



determining, by the blockchain node, that the machine code of the smart contract is obtained in a trusted TEE; which indicates that the machine code of the smart contract is trusted; and



in response to determining that the machine code of the smart contract is obtained by the trusted TEE, completing, by the blockchain node, a deployment of the smart contract.

1. A computer-implemented method, comprising:









receiving, by a blockchain node in a blockchain network, a transaction for creating a smart contract, wherein 



the transaction comprises 1) machine codes of the smart contract that are compiled by a compilation service provider using Ahead of Time (AoT) compilation on bytecodes of the smart contract, and ii) a signature of the compilation service provider;

determining, by the blockchain node, that the compilation service provider performing the AoT compilation of the smart contract is trusted based on the identification result verifying; 



in response to determining that the compilation service provider is trusted, completing, by the blockchain node, a deployment of the smart contract based on the machine codes of the smart contract.

17. The computer-implemented system of claim 16, whereinthe first TEE is deployed on any one of: 
a client device that submits the transaction, any blockchain node in the blockchain network, or a third-party server different from the client device and the blockchain node.

3. The computer-implemented method of claim 1, wherein compilation service provider comprises any of: a client device that submits the transaction, any blockchain node in the blockchain network, or a third-party server different from the client device and the any blockchain node.
21. A computer-implemented method, comprising:
sending, by a device, a bytecode of a smart contract to a first trusted execution environment (TEE);

receiving, by the device, a machine code of the smart contract obtained by Ahead of Time (AoT) compilation of the bytecode of the smart contract by the first TEE; and







the machine code, obtained by AoT compilation in the first TEE, is trusted;
the machine code, obtained by AoT compilation in the first TEE, is trusted; sending, by the device to a blockchain node of a blockchain network, a transaction for creating the smart contract, wherein the transaction comprises the machine code of the smart contract, and 

the machine code of the smart contract is used for deployment of the smart contract in the blockchain network.

1. A computer-implemented method, comprising:




receiving, by a blockchain node in a blockchain network, a transaction for creating a smart contract, wherein the transaction comprises 1) machine codes of the smart contract that are compiled by a compilation service provider using Ahead of Time (AoT) compilation on bytecodes of the smart contract, and ii) a signature of the compilation service provider;

determining, by the blockchain node, that the compilation service provider performing the AoT compilation of the smart contract is trusted based on the identification result verifying; 






in response to determining that the compilation service provider is trusted, completing, by the blockchain node, a deployment of the smart contract based on the machine codes of the smart contract.




Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al.,  WO 2020150741A1 (hereinafter Kulkarni) in view of Schevy et al.,  US 20210/165890 (hereinafter Schevy) in view of Asari et al., US 2019/0171485 (hereinafter Asari).
In regards to claim 21, Kulkarni teaches:  
A computer-implemented method, comprising (Fig. 1, Fig. 3, Fig. 10) and (p. 47, [0170], see FIG. 10 illustrates an example of a computer system 1000 that can implement examples of the systems and methods disclosed in FIGS. 1-9. For example, computer system 1000 might be used to implement a node or other processor described herein).
sending, by the device to a blockchain node of a blockchain network, a transaction for creating the smart contract (Fig. 1, Fig. 3) and (p. 31, [0106 - 0110], see the transaction machine instructions generator 320 comprises of one or more computer programs that take inputs from a user and generates machine code for blockchain transaction… The input to the transaction machine instructions generator 320 typically includes information about the transaction sender, the recipient of the transaction, value or the amount to be transferred from sender to the recipient, data for smart contract related activities, transaction fees, etc…  In some embodiments, the transaction machine instructions generator 320 additionally comprises a smart contract program code generator 321. In some embodiments, the smart contract program code generator 321 comprises of one or more computer programs that takes input from a user and generates machine code for one or more blockchain smart contracts…These parameters are input to the smart contract program code generator 321 which then can automatically generate bytecode for the deployment of one or more properly formatted derivatives smart contracts).
the transaction comprises the machine code of the smart contract (p. 32, [0108], see in some embodiments, the smart contract program code generator 321 comprises of one or more computer programs that takes input from a user and generates machine code for one or more blockchain smart contract).  
the machine code of the smart contract is used for deployment of the smart contract in the blockchain network (See Fig. 1; Fig. 3), (p. 32, [0109], see for new deployment of a contract, the data for smart contract related activities can be program code and the encoded arguments of the smart contract. For execution of a contract function, it may contain the function signature and the encoded arguments), (p. 34, [0118], see the system signature module 325 receives machine instructions for blockchain transactions, which may have already been signed by one or more parties including various users, from the transaction machine instructions generator 320 or the transaction mediating system 315. The system signature module 325 can then sign the machine instructions with a digital signature associated with the digital asset system 310 and forward the system-signed machine instructions to the blockchain communications system 340) and (p. 40, [0138 - 0139], see at step 540, the digital asset system cryptographically signs the user-signed machine instructions for the transaction with a digital signature associated with the digital asset system…  At step 545. The digital asset system submits to the blockchain the system-signed and user-signed machine instructions for adding the new address to the data storage on the blockchain system. In some embodiments, the blockchain communications system of FIG 3 sends the final multiplicatively-signed machine instructions to the blockchain system. In some embodiments, the data storage on the blockchain system is a smart contract that can only store the address if the blockchain node processing the transaction can verify both a digital signature associated with the digital asset system and a digital signature associated with the user) (emphasis added). 
Kulkarni doesn’t explicitly teach:
sending, by a device, a bytecode of a smart contract to a first trusted execution environment (TEE); the machine code, obtained by AoT compilation in the first TEE, is trusted.
However, Schevy teaches such use: (p. 3, [0029], see in some embodiments, the process is implemented with one or more smart contracts or other programs. In some embodiments, this may include obtaining a source code version of the smart contract, for example, encoded in a language like Solidity, Java, Scala, Go, or the like, for instance, from a developer. In some embodiments, creating the smart contract may include interpreting the smart contract into bytecode form for a virtual machine of the peer nodes of the decentralized computing platform) and (p. 10, [0084], see in some embodiments, the virtual machine is operative to execute bytecode encoding a set of opcodes of the virtual machine. In some cases, smart contracts written in source code may be interpreted to bytecode, which the virtual machine 204 may then compile to machine code suitable for the underlying computing hardware, abstracting away differences in processors and other hardware from developers), (p. 3, [0025], see computations may be replicated on each of a plurality of (like a randomly or pseudo-randomly selected subset of, or all of) peer nodes of the computing platform, and a consensus may be reached regarding results of the computation, such that a malicious actor is impeded from interfering with results of the computation), (p. 16, 1st column, lines 19-40, see the decentralized computing platform is configured to associate programs executed on the decentralized computing platform with partitions and sub-partitions of partitions, the decentralized computing platform is configured to prevent programs from reading data in sub-partitions or partitions with which the programs are not associated, and programs executable on the decentralized computing platform are authorized to write program state to the sub-partitions and partitions with which respective programs are associated; determining, with the computer system, with a subset of peer computing nodes of a set of peer computing nodes upon which the decentralized computing platform executes, that the first program is authorized to read from the second sub-partition or the second partition; and in response to the determination, causing, with the computer system, the requested data to be read from the second sub-partition or the second partition and provided to the first program) and (p. 2, [0020], see with some forms of partitions, programs associated with one partition may be prevented from accessing (e.g., reading or writing) data in another partition. Partitioning is done for a variety of reasons. Examples include facilitating data security within an organization (or other entity), for instance, where access is restricted based on roles and permissions) (emphasis added). 
Kulkarni and Schevy are analogous art because they are from the same field of endeavor, optimization.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kulkarni and Schevy before him or her, to modify the system of Kulkarni to include the teachings of Schevy, as a system for partition calls, and accordingly it would enhance the system of Kulkarni, which is focused on a smart contract generator and blockchain mediating system, because that would provide Kulkarni with the ability to compile bytecode, as suggested by Schevy (p. 3, [0029], p. 14, [0100]).      
Kulkarni and Schevy, in particular Kulkarni doesn’t explicitly teach:
receiving, by the device, a machine code of the smart contract obtained by Ahead of Time (AoT) compilation of the bytecode of the smart contract that is performed in the first TEE.
However, Asari teaches such use (p. 1, [0005], see to enable more complex transactions than bitcoin can support, some systems use “smart contracts.” A smart contract is computer code that implements transactions of a contract. The computer code may be executed in a secure platform (e.g., an Ethereum platform, which provides a virtual machine) that supports recording transactions in blockchains. In addition, the smart contract itself is recorded as a transaction in the blockchain using an identity token that is a hash (i.e., identity token) of the computer code so that the computer code that is executed can be authenticated) and (p. 12, [0089], see in some embodiments, a distributed ledger system provides a method performed by a computing system for coordinating a transaction between parties. The method proposes a transaction between a first party and a second party by generating a proposed transaction that specifies a state that includes at least one of an input state and an output state (but may include zero or more input states and outputs), and specifies an identifier of a notary. The state has contract code for verifying that the proposed transaction complies with terms of a contract… In some embodiments, the command has one or more associated identification of parties and wherein verification of the proposed transaction by the contract code ensures that the proposed transaction has been signed by the identified parties. In some embodiments, the identification of a party is a public key. In some embodiments, the transaction includes an attachment with content that is accessible by the contract code. In some embodiments, a processor of the computing system executes instructions of a protocol flow by executing a virtual machine the executes bytecodes of the protocol flow. In some embodiments, the virtual machine is a Java virtual machine. In some embodiments, the method receives a request to provide a notarized transaction on which the proposed transaction depends, retrieves the notarized transaction on which the proposed transaction depends from the decentralized storage, and provides the retrieved transaction to the second party. In some embodiments, the method requests assistance for the protocol flow when an error condition is detected. In some embodiments, the method securely and reliably sends messages between a node of the first party and a node of the second party. In some embodiments, the method provides receipts to confirm delivery of message) (emphasis added). 
Kulkarni, Schevy and Asari are analogous art because they are from the same field of endeavor, optimization.
Therefore, it would have been obvious to one of ordinary skill in the art before the 

effective filing date of the claimed invention, having the teaching of Kulkarni, Schevy and Asari before him or her, to modify the system of Kulkarni and Schevy, in particular Kulrami to include the teachings of Asari, as a system for data processing and accordingly it would enhance the system of Kulkarni, which is focused on a smart contract generator and blockchain mediating system, because that would provide Kulkarni with the ability to utilize a secure platform, as suggested by Asari (p. 1, [0005], p. 9, [0105]).      
Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Yan et al., 		110490998

Horning  et al., 	8387022


9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVRAL E BODDEN/Primary Examiner, Art Unit 2193